Per Curiam:

On the first appeal (81 Kan. 892, 106 Pac. 1011) there was a reversal of the- j udgment, but a confirmation of the sale was not directed. It was held that under the testimony then presented the sale should have been confirmed, but this statement in the opinion did not preclude the offering of any additional testimony the appellant had when the case was remanded for final disposition. On the last trial an offer of proof was made by appellant in support. of its motion to set aside the sale, but the proffered testimony which was rejected would have added no weight to that received on the original hearing, nor did it furnish any better reasons for setting aside the sale than were then urged. No material error was therefore committed in the ruling excluding the evidence and in confirming the sale.
The judgment is affirmed.